SONIC INDUSTRIES LLC NUMBER 4.4/5.4 LICENSE AGREEMENT BY AND BETWEEN SONIC INDUSTRIES LLC, Licensor and , Licensee Sonic Drive-In of , located at , . Dated:, . Store No. CIF No. TABLE OF CONTENTS 1.DEFINITIONS. 2 1.01. Affiliate. 2 1.02. Control. 2 1.03. DMA. 2 1.04. Gross Sales. 2 1.05. License. 3 1.06. MSA. 3 1.07. Person. 3 1.08. Proprietary Marks. 3 1.09. Protected Area. 4 1.10. Sonic Restaurant. 4 1.11. Sonic System. 4 1.12. Non-traditional Locations. 4 2.LICENSE GRANT. 4 2.01. Location. 5 2.02. Trade Radius. 5 2.03. Efficient Market Development and Sales Dilution. 6 2.04. Licensee. 7 2.05. Use of Sonic’s Marks. 7 2.06. Site Selection. 7 2.07. Relocation. 7 3.TERM. 8 3.01. Initial Term. 8 3.02. Opening of Restaurant. 8 3.03. Option. 8 4.DUTIES OF LICENSOR. 9 4.01. Plans. 9 4.02. Operations Manual. 9 4.03. Marketing Assistance. 9 4.04. Communication. 10 4.05. Evaluation Program. 10 5.FEES. 10 5.01. License Fee. 10 5.02. Royalty Fees. 10 5.03. Brand Fee. 14 5.04. Transfer Fee. 14 5.05. Late Charges. 14 6.DUTIES OF LICENSEE. 15 6.01. Sonic Restaurant Site. 15 6.02. Construction. 15 6.03. Equipment and Sign. 16 6.04. Training. 17 6.05. Compliance with Entire System. 17 6.06. Approved Suppliers and Advertising Agencies. 19 6.07. Best Efforts. 20 6.08. Interference with Employment Relations of Others. 20 6.09. SONIC’s Standards. 21 6.10. Majority Interest Owner. 21 7.PROPRIETARY MARKS. 21 7.01. SONIC’s Representations. 21 7.02. Use of Marks. 21 7.03. Licensee’s Understanding. 22 8.MANUAL. 23 9.CONFIDENTIAL INFORMATION. 23 9.01. SONIC Proprietary and Confidential Information. 23 9.02. Licensee’s Use of Proprietary and Confidential Information. 24 9.03. Licensee’s Use of Sonic Operations Manual. 24 10.ACCOUNTING AND RECORDS. 25 10.01. Due Date. 25 10.02. Record Retention. 25 10.03. Charitable Contributions and Discounts. 25 10.04. Annual Reports. 25 10.05. Audit by SONIC. 26 10.06. Third –Party Audit. 26 10.07. Licensee’s Failure to Timely Deliver Financial Records. 26 10.08. Financial Disclosure. 27 11.ADVERTISING AND BRAND EXPENDITURES. 27 11.01. Standard Program. 27 11.02. Publicity. 30 12.INSURANCE. 30 12.01. Insurance Amounts. 30 12.02. SONIC as Additional Insured. 30 12.03. General Conditions. 31 13.TRANSFER OF INTEREST. 31 13.01. Assignment. 31 13.02. Death or Permanent Incapacity of Licensee. 31 13.03. Assignment to Licensee’s Corporation. 32 13.04. Other Assignment. 33 13.05. SONIC’s Right of First Refusal. 34 13.06. Consent to Assignments. 35 14.DEFAULT AND TERMINATION. 35 14.01. Automatic Termination. 35 14.02. Optional Termination. 36 14.03. Period to Cure. 36 14.04. Resolution of Disputes. 38 (a) Negotiation. 38 (b) Mediation. 38 (c) Arbitration. 38 (d) Excluded Controversies. 39 (e) Attorneys’ Fees and Costs. 40 15.OBLIGATIONS UPON TERMINATION. 40 15.01. Effect of Termination, Cancellation or Expiration of this Agreement. 40 15.02. SONIC’s Option to Purchase. 41 15.03. SONIC’s Obligation to Purchase. 42 15.04. Fair Market Value Determination. 42 16.COVENANTS. 42 16.01. Restrictions on Licensee. 42 16.02. Covenants by Others. 44 17.INDEPENDENT CONTRACTOR & INDEMNIFICATION. 45 17.01. Licensee not an Agent of SONIC. 45 17.02. Cost of Enforcement. 45 17.03. Indemnification. 45 18.EFFECT OF WAIVERS. 46 19.NOTICES. 46 19.01. Address. 46 19.02. Failure to Accept. 46 19.03. Licensee’s Principal. 46 20.ENTIRE AGREEMENT. 46 20.01. No Oral Agreements. 46 20.02. Scope and Modification of License. 47 21.CONSTRUCTION AND SEVERABILITY. 47 21.01. Interpretation. 47 21.02. Scope of Protected Area. 47 21.03. Invalidity. 47 21.04. Binding Effect. 47 21.05. Survival. 47 21.06. Liability of Multiple Licensees. 48 22.BUSINESS ENTITY LICENSEES 48 22.01. Corporate Licensee. 48 22.02. Partnership Licensee. 48 22.03. Limited Liability Company Licensee. 49 22.04. Other Entity Licensee. 50 22.05. Employee Stock Purchase Plans. 50 23.APPLICABLE LAWS. 50 24.ACKNOWLEDGEMENT. 50 24.01. Initial Term. 51 24.02. Consultation with Counsel. 51 24.03. Profitability. 51 24.04. Licensee’s Investigation. 51 24.05. Contrary Representations. 51 24.06. Variances to Other Licensees. 52 24.07. Complete Agreement. 52 25.INPUT AND ADVICE FROM LICENSEES. 52 26.INJUNCTIVE RELIEF. 52 27.GENERAL RELEASE AND COVENANT NOT TO SUE. 52 SCHEDULE I – GUARANTY AND RESTRICTION AGREEMENT Store No. CIF No. LICENSE AGREEMENT THIS AGREEMENT made this day of , 200_, by and between SONIC INDUSTRIES LLC, a Delaware limited liability company (“SONIC”), and (“Principal”) (all of whom shall be jointly referred to herein as the “Licensee”). RECITALS SONIC is the developer and the sole and exclusive owner of the right to license the distinctive and proprietary drive-in, food service system under which food is sold to the public from drive-in restaurants operated under the trade name and federally registered trademark and service mark “Sonic”.The Sonic System so developed now includes, among other things, the following elements, all or some of which may be deleted, changed, improved or further developed by SONIC from time to time: A.
